Detailed Action
►	The applicant’s election of Group I (Claims 34-49 and species “a” of Claim 41) with traverse in the paper(s) filed 30 JUN04 is acknowledged.  Claims 50-51 are withdrawn from further consideration as being directed toward a non-elected invention.  
	The traversal of the restriction requirement is based on the applicant’s contention that it is not a burden on the examiner to search both Groups I and II. The applicant’s argument has been fully considered but is not deemed to be persuasive. A prima facie case of burden can be shown because the two inventions have acquired a separate status in the art as shown by their different classification.

Group I is classified in G01N 1/30 while  Group II is classified in C12M1/34. Furthermore, the Groups  lack unity for the reason(s) of record.  
Because the restriction requirement is deemed proper it is herein made  FINAL.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph
►	Claim(s) 34-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 34 is indefinite because the phrase “the nucleic acid” on line 9 lacks proper antecedent basis in Claim 1. Presumably this phase refers to the dimeric nucleic acid dye of line 2. Please clarify.	

	Claims 47 and 49 are indefinite  because of the use of the phrase “such as ...”, see line 2 of Claim 47 , line 1 of Claim 49 and steps b) and d) of Claim 49  The use of exemplary claim language makes these claims  indefinite. See the MPEP at 2173.05(d).  
	It is well established that the description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim. Ex parte Hall, 83 USPQ 38 (Bd. App. 1949). 

35 U.S.C. 102
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



35 U.S.C. 103 
►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 34, 46-48  is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by AEgidius et al. [US 5,798,221 (1998) – hereinafter “AEgidius”].

	Claim 34 is drawn to method of counting cells in a liquid sample, said method comprising the steps of:
a)    mixing a staining composition comprising a dimeric nucleic acid dye and a buffering agent with said sample;
b)    optionally sonicating the mixture of step a);
c)    incubating the mixture at a temperature from about 45°C to about 95°C for less than 10 minutes;
d)    optionally sonicating the incubated mixture of step c); and
e)    counting the cells that are stained with said dye within said mixture, or a part thereof, wherein the nucleic acid has the formula Q1-BRIDGE-Q2, wherein Q1 and Q2 are nucleic acid dye moieties and BRIDGE is connecting Q1 and Q2.
	AEgidius is considered the closest prior art following the initial search of the prior art. For example see Col. 10, line 10 to Col. 11, line 18. There, AEgidius teach a method for counting bacterial cells in a liquid sample (e.g. milk) which comprises all of the limitations of Claim 34. The method of AEgidius comprises mixing a staining composition  comprising a dimeric nucleic acid (hereinafter “NA”) dye [e.g. ethidium bromide (i.e. EtBr]  and a buffering agent (e.g. Na2CO3 and NaHCO3) with said sample. EtBr is considered a dimeric nucleic acid dye because it comprises two moieties (i.e. phenyl and phenantridine) joined by a covalent bond (i.e. a bridge). AEgidius further teach incubating the sample/buffer/dimeric NA dye mixture at 50oC for 5 minutes  (i.e. at a temperature from about 45oC to about 95oC for less than 10 minutes). 
As regards the optional limitations which require sonication in order to mix solutions during the assay, AEgidius teach “agitating” their assay solution prior to their incubation step and prior to the flow cytometric step. As such, AEgidius does not teach a mixing step involving sonication. However mixing solutions by sonication was well known, see at least para 37 in Richmond et al. [US 2016/0376581 – hereinafter “Richmond”].  

As regards Claim 46-48, the buffering agent of AEgidius is an organic buffereing agent and the staining composition comprises a protease (e.g. Subtilsin A) and the cells counted are bacterial cells, see Col. 10, line 10 to Col. 11, line 18.
Claim Rejection(s) under 35 U.S.C. 103 

►	Claims 36-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over AEgidius as applied against Claim 34 above and further in view of Mao et al. [US 2006/0211028 – hereinafter “Mao”].

	Claim 36 is drawn to an embodiment of the method of Claim 34 wherein the dimeric NA dye is capable of binding to DNA via a release-on-demand mechanism
	AEgidius teach a method comprising all of the limitations of Claims 34 and 36 for the reason(s) outlined above except AEgidius does not teach the use of a dimeric NA dye capable of binding to DNA via a release-on-demand mechanism. However other NA dyes were known including dimeric NA dyes that bind to DNA via a release-on-demand mechanism.  See for example Figure 1 and  paras 14-24 of Mao. Mao also teach that their NA dyes are less toxic than EtBr., see para147. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the dimeric NA dyes of Mao for the EtBr of AEgidius. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore the PHOSITA would have been motivated to gain the advantage(s) of the dimer NA dyes of Mao  over EtBr (i.e. less toxicity).

	As regards Claims 37-41, Mao teach the elected bridge structure (i.e. the bridge of Claim 41 a), see  especially para 20.

	As regards Claims 42-45, see especially para 18 of Mao


Claim 49, AEgidius  teach incubation at 50oC  which is considered to be about 62oC and AEgidius teach the use of Tris, see Col. 4 at about lines 63-65. Mao teach Structure I-III, see especially para 18 wherein Mao teach acridine-based NA dyes, asymmetric cyanine NA dye and phenathridium NA dye. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


►	Claim(s) 35 is/are rejected under 35 U.S.C. 103 as obvious over AEgidius as applied above against Claim 34 above and further in view of Labaron et al. [Applied and Environmental Microbiology 64(7) : 2697 (1998) – hereinafter “Labaron”].

Claim 35 is drawn to an embodiment of the method of Claim 34 wherein the dimeric NA dye is cell impermeant to HeLa cells after 30 minutes of incubation at 37oC and neutral pH.
AEgidius teach all of the limitations of Claim 34 -35 except these inventors fail to teach the use of a dimeric NA dye that is cell impermeant to HeLa cells after 30 minutes of incubation at 37oC and neutral pH. However other NA dyes were known including dimeric NA dyes that are impermeant to cells with intact cell membranes.  See at least the second full para in for example Col. 1 of Lebaron. There Labaron teach the use of SYTOX Green a dimeric NA dye (the structure of SYTOX Green is shown on the attached appendix) that is impermeant to cells with intact plasma membranes.   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the SYTOX Green of for the EtBr of AEgidius. Please note that substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

11 FEB 2021 - ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examinersConsidered the Search Report and Written Opinion in PCT/IB2017/00364

CPC Searched : G01N 1/30 ; C12Q 1/04 ; C12Q 1/68 C07D 401/00
  
Planned Search 

Search terms:

Inventor(s) e.g. Emond P?/au 

Counting 
Cell or cells
Milk or solution Dye$ or dimeric dye$
Dimeric nucleic acid dye$
Sonicat$
Release-on-demand
Bridge
Q1-Bridge-Q2
Buffer$ or buffer$ agent$
Protease serine endopeptidase 
Tris$ buffer or Tris$


►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW